Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

NOTICE OF ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A Terminal Disclaimer was filed on July 6, 2021, and approved by the Office on July 7, 2021.  Double patenting rejections were the sole remaining rejections of record in the non-final Office Action of April 6, 2021.  As such, all presented claims are allowed and subject to a Terminal Disclaimer.
The closest prior art is Ulrich et al., (U.S. Pat. No. 5,175,192), which teaches a homologue of the claimed compound.  However, inventor Ulrich explained in the declaration of March 22, 2013, in application serial no. 13.324,777 (now U.S. Pat. No. 8,476,316), that a homolog compounds taught by Ulrich would not possess similar properties.  
The other closest prior art is Hsi et al., “Synthesis of some analogs of rorifone,” Scientia Sinica (Abstract) (1974).  Hsi looks at methylsulfonylalkanoic nitriles for expectorant activity based on the Phenol Red test.  However, the optimum condition is with nine methylene groups.  Further, activity is decreased or increased by lengthening or shortening the middle part of the molecule. See p746, 1st full par.  Overall, it is not clear that the claimed compound was mixed with a pharmaceutically acceptable carrier and Hsi indicates that the claimed compound had not obvious activity.  His points to other compounds that did have activity.  The examiner cannot uphold a rejection based on the teachings of His or Ulrich.  
Claims 1-11 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628